Garrison, J.
(concurring).
The opinion of’ Mr. Justice Collins holds that to procure insurance with intent to commit suicide is a fraud on the *286insurer that should defeat recovery, but that suicide with an intent to defraud the insurer, if formed after getting the insurance, is not such a fraud as should defeat recovery. I think that the same result should follow in either of the above instances of fraud. The burden of proving the fraudulent intent in either event is upon the insurer; this burden was not borne at the trial. My failure to concur in the opinion of the court, therefore, does not lead to my dissent from the judgment of'affirmance pronounced by it.